    8:20-cv-00207-JFB-MDN Doc # 25 Filed: 08/04/20 Page 1 of 2 - Page ID # 98




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

YVONNE L. WHITE, and ROSCOE NIXON,
Individually and as Wife and Husband;
                                                                                       8:20CV207
                            Plaintiffs,

         vs.
                                                                               AMENDED
DR. TAMALA HLAVATY, Individually; DR.                                   CASE PROGRESSION ORDER
JEFFREY BURWELL, Individually; P.A.
CHRISTOPHER LINKE, Individually; THE
PHYSICIAN NETWORK, A Nebraska Non-
profit Corporation; GRAND ISLAND
RADIOLOGY ASSOCIATES, P.C., d/b/a
HEARTLAND RADIOLGY, A Nebraska
Corporation; and ST. FRANCIS MEDICAL
CENTER, d/b/a CHI HEALTH ST. FRANCIS,
A Non-profit Corporation doing business in
Nebraska;

                            Defendants.

         IT IS ORDERED that the case progression order is amended as follows:

               1)    The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
                     July 24, 2020.

               2)    The deadlines for identifying expert witnesses and for completing expert
                     disclosures1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the plaintiffs:                   May 14, 2021
                            For the defendants:                   August 16, 2021

               3)    The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is September 10, 2021. The maximum number
                     of depositions that may be taken by the plaintiffs as a group and the defendants
                     as a group is ten (10).

               4)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is September 10, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by September
                     24, 2021.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00207-JFB-MDN Doc # 25 Filed: 08/04/20 Page 2 of 2 - Page ID # 99




            Note: A motion to compel, to quash, or for a disputed protective order shall not
            be filed without first contacting the chambers of the undersigned magistrate
            judge on or before the motion to compel deadline to set a conference to discuss
            the parties’ dispute, and after being granted leave to do so by the Court.

      5)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is September 15, 2021.

      6)    The trial and pretrial conference will not be set at this time. A planning
            conference to discuss case progression, dispositive motions, the parties’ interest
            in settlement, and the trial and pretrial conference settings will be held with the
            undersigned magistrate judge on September 27, 2021, at 10:00 a.m. by
            telephone. Counsel shall use the conferencing instructions assigned to this case
            to participate in the conference.

      7)    The deadline for filing motions to dismiss and motions for summary judgment
            is October 22, 2021.

      8)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      9)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 4th day of August, 2020.
                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
